Case 1:21-cv-01484-JRS-DML Document 1 Filed 06/03/21 Page 1 of 4 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

CHRISTOPHER WILSON                     )
     Plaintiff,                        )
                                       )
v.                                     )              1:21cv-1484
                                       )
SHARMA PULKIT and                      )
VERMANI TRUCKING, INC.                 )
    Defendants.                        )

                       DEFENDANT, VERMANI TRUCKING, INC.’S
                          NOTICE OF REMOVAL OF CAUSE

        Defendant, Vermani Trucking, Inc. (hereinafter “Vermani”), pursuant to 28 U.S.C. §

1446 and the Local Rule 81-1 of the United States District Court for the Southern District of

Indiana, notifies this Honorable Court that the above-entitled cause has been removed from the

Circuit Court of Madison County, Indiana to the United States District Court for the Southern

District of Indiana, Indianapolis Division, and in support of said notice, states as follows:

        1.     On April 14, 2021, Plaintiff, Christopher Wilson (“Wilson”) filed his Complaint

in the Circuit Court of Madison County, Indiana against Defendants, Sharma Pulkit (“Pulkit”)

and Vermani Trucking, Inc. (“Vermani Trucking”) seeking damages for personal injuries

allegedly sustained by Plaintiff as a result of a vehicle accident on March 20, 2021. See

Plaintiff’s Complaint for Damages attached as Exhibit A.

        2.     Defendant, Vermani Trucking was served with Plaintiff’s summons and

complaint on April 20, 2021.

        3.     Defendant, Pulkit has not filed an appearance in the case that is pending in the

Circuit Court of Madison County, Indiana, and upon information and belief, has not yet been

served with the Summons and Complaint in this case.




254089658v.1
 Case 1:21-cv-01484-JRS-DML Document 1 Filed 06/03/21 Page 2 of 4 PageID #: 2




        4.     Plaintiff’s complaint alleges that the accident was caused by the Defendant,

Pulkit’s negligent operation of a vehicle, while acting as an agent or employee of Defendant,

Vermani Trucking. See Ex. A, Counts I-III.

        5.     Upon information and belief, based on the Driver’s Information Exchange,

Plaintiff resides in Indianapolis, Indiana and is a citizen of the State of Indiana. See Drivers

Exchange Information attached as Exhibit B.

        6.     Defendant, Pulkit resides in Brampton, Ontario and is a citizen of Ontario,

Canada.

        7.     Defendant, Vermani Trucking, is a Canadian Corporation with its principal place

of business in Brampton, Ontario. Vermani Trucking is a citizen of Ontario, Canada.

        8.     On May 10, 2021, Plaintiff’s counsel’s office advised counsel for Vermani

Trucking that Plaintiff was transported from the scene of the accident by ambulance to a hospital,

then airlifted to another hospital, and following his stay in that hospital was moved to an

inpatient physical therapy center and that he suffered a broken neck and broken ribs as a result of

the accident. Based on these injuries, the defendant reasonably believes that Plaintiff is seeking

damages well in excess of the $75,000 jurisdictional amount for removal.

        9.     This notice is being filed within 30 days of May 10, 2021.

        10.    Consequently, proper diversity of citizenship exists between the parties as

required under 28 U.S.C. § 1332, and the amount in controversy in this case exceeds the

jurisdictional limit of $75,000.00, exclusive of interest and costs.

        11.    The requisite elements of jurisdiction have been satisfied and diversity of the

parties exists which entitles Defendant to remove this action to the United States District Court




254089658v.1                                      2
Case 1:21-cv-01484-JRS-DML Document 1 Filed 06/03/21 Page 3 of 4 PageID #: 3




for the Southern District of Indiana, Indianapolis Division, pursuant to 28 U.S.C. §§ 1332 and

1446.

        12.    All of the documents filed in the Madison Circuit Court in this matter (besides the

Complaint, which is labeled as Exhibit A) are attached hereto as Exhibit C.

        WHEREFORE, Defendant, Vermani Trucking, Inc. notifies this Court that this cause has

been removed from the Circuit Court of Madison County, Indiana to the United States District

Court for the Southern District of Indiana, Indianapolis Division, pursuant to the provisions of 28

U.S.C. § 1446 and the Local Rules of the United States District Court of the Southern District of

Indiana.



                                                     Respectfully submitted,

                                                     Vermani Trucking, Inc.

                                                     By: /s/ James R. Williams
                                                        One of Defendant’s attorneys

James R. Williams, 23193-45
WILSON, ELSER, MOSKOWITZ,
    EDELMAN & DICKER LLP
55 West Monroe Street, Suite 3800
Chicago, Illinois 60603
(312) 704-0550
(312) 704-1522-fax
E-Mail: jim.williams@wilsonelser.com




254089658v.1                                    3
Case 1:21-cv-01484-JRS-DML Document 1 Filed 06/03/21 Page 4 of 4 PageID #: 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2021, a copy of Vermani Trucking, Inc.’s Notice of

Removal of Cause was filed electronically. Notice of this filing will be sent to the following

parties through the Court's Electronic Case Filing System. Parties may access this filing through

the Court's system. A copy of this document is also being emailed to the below counsel:

Bradford J. Smith, #22783-47
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404
brads@kennunn.com
Attorney for Plaintiff


                                                           /s/ James R. Williams




254089658v.1                                   4
